Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
1.	The application of Iwata for the "DATA TRANSFER PATH CALCULATION DEVICE AND DATA TRANSFER TERMINAL" filed 03/23/2020 has been examined.  This application is a continuation of PCT/JP2018/035235, filed 09/24/2018 and claims foreign priority to 2017-183837, filed 09/25/2017 in Japan.  Claims 1-9 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
 4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.       Claims 1, 5, 6, 8, 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yamamura (US#10,419,519) in view of Hughes et al. (US#7,948,966).  
Regarding claim 1, the references disclose a system and method for data transfer in a vehicular network environment utilizing distributed mobile sensor computing, according to the essential features of the claim.  Yamamura (US#10,419,519) discloses a data transfer path calculation device comprising: a travel plan acquisition section that acquires a travel plan composed of a plurality of routes on which a plurality of vehicles are estimated to travel and passage times at which the plurality of vehicles are estimated to pass through a plurality of points on the plurality of routes (Figs. 3, 4; 15, Col. 5, line 64 to Col. 7, line 9 and Col. 13, line 46 to Col. 15, line 35: mobile router 3 communicates with the machine 2 (2A, 2B, . . . 2N) placed within a wireless area, and mobile router 3 establishes a connection via the short-range wireless network NW0, wireless network NW1); a communication environment acquisition section that, for each of a plurality of wireless base stations, acquires communication environment information indicating a communication environment for communicating with the corresponding Figs. 1, 12, 18; Col. 10, line 35 to Col. 12, line 3 and Col. 19, lines 6-64  machine-to-machine (M2M) information collecting system that transfer data between a machine and a machine that are able to communicate with each other); and a transfer path calculation section that searches for a data transfer path on the basis of the travel plan and the communication environment information, the data transfer path being a path through which data sequentially passes, among the plurality of vehicles, from an acquisition vehicle through one or more relay vehicles by inter-vehicle communication and from a last relay vehicle among the one or more relay vehicles, the data finally reaching a server via one of the plurality of wireless base stations (Figs. 1, 3; Col. : the mobile router 3 transfers the data in the machine 2 received via the short-range wireless network NW0, to the server 4 via the wireless network NW1, the Internet network NW2, and the corporate network NW3).
However, Yamamura does not disclose expressly the communication environment information indicating a communication environment for communicating with the corresponding one of the plurality of wireless base stations at a plurality of points.  In the same field of endeavor, Hughes et al. (US#7,948,966) teaches in Fig. 1 a block diagram illustrated a Mobile Ad Hoc Network (MANET) in which multi-metric information is gathered and applied to a cost-based route calculation. In particular, each node gathers resource metrics from neighboring of nodes, along with data rate and reliability information for data links to and from the node. This information is applied to a costing algorithm such as Dykstra' Open Shortest Path First algorithm to obtain routes through the network (see also Fig. 4; Col. 1, line 34 to Col. 2, line 32 & Col. 9, line 23 to Col. 11, line 63 : multi-metric data to route calculations, and ultimately to routing of packets). 
Yamamura: Fig. 18; Col. 19, lines 6-64). 
Regarding claim 6, the references disclose a system and method for data transfer in a vehicular network environment utilizing distributed mobile sensor computing, according to the essential features of the claim.  Yamamura (US#10,419,519) discloses a data transfer terminal communicating with a data transfer path calculation device that acquires a travel plan composed of a plurality of routes on which a plurality of vehicles are estimated to travel and passage times at which the plurality of vehicles are estimated to pass through a plurality of points on the plurality of routes, that, for each of a plurality of wireless base stations (Figs. 1, 3; Col. : the mobile router 3 transfers the data in the machine 2 received via the short-range wireless network NW0, to the server 4 via the wireless network NW1, the Internet network NW2, and the corporate network NW3), acquires communication environment information indicating a communication environment for communicating with the corresponding one of the plurality of wireless base stations at a plurality of points (Figs. 1, 12, 18; Col. 10, line 35 to Col. 12, line 3 and Col. 19, lines 6-64  machine-to-machine (M2M) information collecting system that transfer data between a machine and a machine that are able to communicate with each other), searches for a data transfer path on the basis of the travel plan and the communication environment information, the data transfer path being a path through which data sequentially passes, among the plurality of vehicles, from an acquisition vehicle through one or more relay vehicles by inter-vehicle communication and from the last relay vehicle among the one or more relay vehicles, the data finally reaching a server via one of the plurality of wireless base stations (Fig. 18;  Col. 19, lines 6-64), and transmits a transfer destination address to the acquisition vehicle on the basis of the Figs. 1, 3; Col. : the mobile router 3 transfers the data in the machine 2 received via the short-range wireless network NW0, to the server 4 via the wireless network NW1, the Internet network NW2, and the corporate network NW3), the data transfer terminal comprising: an inter-vehicle communication determination section that determines whether, in the acquisition vehicle, inter-vehicle communication with a terminal indicated by the transfer destination address transmitted from the data transfer path calculation device has become possible (Figs. 1, 10; Col. 4, line 48 to Col. 5, line 35); and a transfer execution section that, in response to the inter-vehicle communication determination section determining that the inter-vehicle communication has become possible, transmits the data to the terminal indicated by the transfer destination address (Figs. 12, 18; Col.  10, line 35 to Col. 12, line 3 & Col. 19, lines 6-64).
However, Yamamura does not disclose expressly the communication environment information indicating a communication environment for communicating with the corresponding one of the plurality of wireless base stations at a plurality of points.  In the same field of endeavor, Hughes et al. (US#7,948,966) teaches in Fig. 1 a block diagram illustrated a Mobile Ad Hoc Network (MANET) in which multi-metric information is gathered and applied to a cost-based route calculation. In particular, each node gathers resource metrics from neighboring of nodes, along with data rate and reliability information for data links to and from the node. This information is applied to a costing algorithm such as Dykstra' Open Shortest Path First algorithm to obtain routes through the network (see also Fig. 4; Col. 1, line 34 to Col. 2, line 32 & Col. 9, line 23 to Col. 11, line 63 : multi-metric data to route calculations, and ultimately to routing of packets).. 
Col. 4, line 48 to Col. 5, line 35 & Col. 19, lines 6-64). 
Regarding claim 9, the reference further teach wherein a time limit response transmission section that, when a transfer allowable time limit is reached before the inter-vehicle communication determination section determines that the inter-vehicle communication has become possible, transmits the data to the server via one of the plurality of wireless base stations (Yamamura: Fig. 12; Col.  10, line 35 to Col. 12, line 3). 
One skilled in the art would have recognized the need for effectively and efficiently providing data transfer in a vehicular network environment utilizing distributed mobile sensor computing, and would have applied Hughes’s multi-metric routing calculations in Mobile Ad Hoc Network (MANET) into Yamamura's machine-to-machine (M2M) information collecting system & transferring data via heterogeneous networks.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention, to use Hughes’s multi-metric routing calculations into Yamamura's apparatus and method for transferring data via heterogeneous networks with the motivation being to provide a system and apparatus for data transfer path calculation device and data transfer terminal.
Allowable Subject Matter
5.	Claims 2-4, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Addepalli et al. (US#9,036,509) is cited to show the system and method for routing, mobility, application services, discovery, and sensing in a vehicular network environment.
The Hughes et al. (US#7,948,966) is cited to show the multi-metric routing calculations.
The Hall (US#10,511,393) is cited to show Geocast-based file transfer.
The Kagara (US#10,999,394) is cited to show communication method, in vehicle communication device, computer readable medium, and in vehicle communication system.

The Ushida et al. (US#11,039,384) show wireless communication system, information acquiring terminal, computer program for determining whether to adopt provided information.
The Nakata (US#10,834,657) is cited to show the communication controller for controlling a wireless communication device.
The Kumabe (US#10,924,192) is cited to show the vehicular communication device.
The Nishima (US#2014/0200019) is cited to show the core network apparatus, radio base station, mobile terminal, mobile communication system, and operation control method.
The Furuyama et al. (US#2020/0186980) show moving body communication system.
 The Fujii (US#2020/0357278) is cited to show communication apparatus and computer readable medium.

8.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sefcheck Gregory, can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

10.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
06/17/2021